EXHIBIT 10.4

Dated 24th December 1994

DIGITAL EQUIPMENT CO. LIMITED

- and -

LEARNING TREE INTERNATIONAL LIMITED

 

--------------------------------------------------------------------------------

UNDERLEASE

premises known as office (west wing)

at Unit 18 Mole Business Park Leatherhead Surrey

 

--------------------------------------------------------------------------------

STAAL & CO.,

7TH FLOOR, 150 THE MINORIES, LONDON EC3N 1LS

Telephone: 0171 264 2180

Facsimile: 0171 264 2059

Ref: RJS\CJR\1335.LSE\lease1\11.6.98



--------------------------------------------------------------------------------

UNDERLEASE made the 24th day of December One thousand nine hundred and ninety-
nine

PARTIES

 

The Landlord:   DIGITAL EQUIPMENT CO. LIMITED whose registered office is situate
at Plumtree Court London EC4A 4HT The Tenant:   LEARNING TREE INTERNATIONAL
LIMITED whose registered office is at Unit 18 Mole Business Park Leatherhead
Surrey

DEFINITIONS:

1. IN this Deed unless the context otherwise requires:

 

  A. the following expressions shall have the following meanings respectively:-

 

  (1) “Landlord” shall include the person for the time being entitled to the
reversion immediately expectant upon the determination of the term hereby
created

 

  (2) “Tenant” shall (but without prejudice to the application and operation of
section 79 of the Law of Property Act 1925) include the person in whom the term
hereby created is from time to time vested whether by assignment devolution in
law or otherwise

 

  (3) “Lessor” shall include a Superior Lessor or person for the time being
entitled in reversion immediately expectant upon the tenancy granted by this
deed and “the Lessee” shall include the successors in title of the Lessee

 

  (4) “Superior Landlord” shall mean Postel Properties Limited whose registered
office is situate at Equitable House 47-51 King William Street London EC4R 9DD
and its successors in title

 

  (5) “Superior Lease” shall mean a Lease dated the 7th January 1987 and made
between the Superior Landlord (1) and the Landlord (2)

 

  (6) “Building” shall mean the Building described in part one of the First
Schedule



--------------------------------------------------------------------------------

  (7) “Property” shall mean the property described in Part Two of the First
Schedule together with all permitted additions and alterations at any time and
from time to time made to it and all fixtures and fittings of every kind which
shall from time to time be in or upon the Property (whether originally affixed
or fastened to or upon the same or otherwise) except tenant’s and trade fixtures

 

  (8) “Estate” shall mean the estate known as Mole Business Park Leatherhead in
the County of Surrey shown edged blue on Plan A together with any additions
which may be made thereto from time to time

 

  (9) “Common Parts” means the Reception Area, forecourts car park and roof
terrace landscaped areas manhole covers entrance halls landings lift lift-shaft
staircases passages toilets and other areas which are from time to time during
the Term provided by the Landlord for common use and enjoyment by the tenants or
occupiers of the Building (and where applicable the Estate) and all persons
expressly or by implication authorized by them

 

  (10) “Other Buildings” means all structures including garages walls or
buildings now or at any time during the Term erected on the Estate or any
adjoining or neighboring property to the Estate

 

  (11) “Pipes” means all pipes sewers drains mains ducts conduits gutters
watercourses wires cables channels flues and all other conducting media
including any fixings louvres cowls and any other ancillary apparatus

 

  (12) “Service Charge Percentage” shall mean 21.76% subject to the provisions
at Clause 6 of Part A of the Fifth Schedule

 

  (13) “Inherent Defects” means the defect in the Building which is attributable
to the roof of the courtyard area to the Building described in the extract
Schedule attached hereto

 

  (14) “Initial Provisional Service Charge” shall mean £41,126.40 per annum

 

  (15) “Insured Risks” shall mean the following risks namely risks in respect of
loss of rent for a period of three years and professional fees loss or damage by
fire lightning explosion aircraft (other than hostile aircraft) and other aerial
devices or articles dropped there



--------------------------------------------------------------------------------

from earthquake riot civil commotion and malicious damage storm or tempest flood
bursting or overflowing of water tanks apparatus or pipes impact by road
vehicles and all such other risks and contingencies as the Superior Landlord or
the Landlord may reasonably deem desirable in the interests of proper estate
management but not third party or employer’s liability

 

  (16) “Determination of the Term” shall mean the cessation of the term by
effluxion of time or by forfeiture pursuant to the right of re-entry in this
deed or by judgment of a court or by surrender of this lease offered by the
Tenant during the term and accepted by the Landlord or by frustration or
otherwise

 

  (17) “Basic Rate” shall mean two per cent. per annum above the base rate of
National Westminster Bank PLC from time to time

 

  (18) “Landlord’s Surveyor” shall mean a representative of the Landlord or a
chartered surveyor in private practice engaged by the Landlord from time to time
for the purposes of this Lease

 

  (19) “VAT” shall mean Value Added Tax or any tax of a similar nature which may
be substituted therefore or levied in addition thereto

 

  (20) “Use Covenants” shall mean the covenants in connection with user set out
in the Sixth Schedule hereto

 

  (21) “Plan” means Plan A and where applicable Plan B Plan C

 

  (22) “Term” means from until 2010

 

  (23) “Lease” means this Underlease

 

  (24) “Authorized Guarantee Agreement” means an Agreement containing the
provisions set out in the Seventh Schedule hereto

 

  (25) “Review Date” means either or as the context permits both 16th December
2000 or 16th December 2005

 

  (26) “Reception Area” means the reception area amounting to 1388 sq. ft. shown
on Plan Ci hereto and colored yellow



--------------------------------------------------------------------------------

      (27)    Rent First Reserved” means the Annual Rent first reserved at
clause 4 hereof       (28)    “First Schedule of Condition” means the Schedule
of Condition annexed to an underlease dated 29th June 1995 and made between the
Landlord and the Tenant       (29)    “Second Schedule of Condition” means the
Schedule of Condition annexed to this lease       (30)    “Schedules of
Condition” means the First Schedule of Condition and the Second Schedule of
Condition       (31)    “First Anniversary” means 13th April 1999       (32)   
“Second Anniversary” means 13th April 2000 B.    (1)    Any reference to an
enactment (whether generally or specifically) shall be construed as a reference
to that enactment as amended extended reenacted or applied by or under any other
enactment and shall include all instruments orders plans regulations permissions
and directions made or issued there under or deriving validity there from    (2)
   Whenever the expression “Tenant” shall include more than one person whether
or not original parties to this deed then the covenants in this deed expressed
to be made by “Tenant” shall be deemed to be made by such persons jointly and
severally    (3)    All rights powers and other matters excepted and reserved
out of this demise or otherwise granted or permitted to the Landlord by the
provisions of this deed shall be deemed to be so excepted and reserved in favour
of or granted or permitted to the Landlord    (4)    References to any right of
the Landlord to have access to the Premises shall be construed as extending to
any Superior Landlord and any mortgagee of the Premises and to all persons
authorized by the Landlord and any superior landlord or mortgagee (including
agents professional advisers contractors workmen and others) where such superior
lease or mortgage grants such rights of access to the superior landlord or
mortgagee    (5)    Any covenant by the Tenant not to do an act or thing shall
be deemed to include an obligation not to permit or suffer such act or thing to
be done by another person if that person is acting with the consent or knowledge
of the Tenant    (6)    Any provisions in this Lease referring to the consent or
approval of the



--------------------------------------------------------------------------------

Landlord shall be construed as also requiring the consent or approval of any
mortgagee of the Premises and any Superior Landlord where such consent shall be
required but nothing in this lease shall be construed as implying that any
obligation is imposed upon any mortgagee or any Superior Landlord not
unreasonably to refuse any such consent or approval

 

  (7) References to “consent of the Landlord” or words to similar effect mean a
consent in writing signed by or on behalf of the Landlord and to “approved” and
“authorized” or words to similar effect mean (as the case may be) approved or
authorized in writing by or on behalf of the Landlord

 

  (8) References to “the last year of the Term” include the last year of the
Term if the Term shall determine otherwise than by effluxion of time and
references to ‘the expiration of the Term’ include such other determination of
the Term

 

  (9) References to the term “Lease” shall include the term “Underlease” (and
vice-versa) and references to the term “Underlease” shall include the term
“Lease” or “Sub-Underlease”

DEMISE

 

2. THE Landlord DEMISES to the Tenant the Property for the Term

RIGHTS INCLUDED AND EXCEPTED

 

3.    (a)    THE rights and privileges set out in the Second Schedule are
included in the demise and are exercisable in common with the Landlord and all
other persons entitled to them    (b)    The rights privileges and other matters
set out in Part 1 of the Third Schedule are excepted and reserved from the
demise    (c)    This demise is subject to the rights privileges covenants and
other matters set out in Part 2 of the Third Schedule    (d)    Nothing in this
deed shall confer on the Tenant any liberty privilege easement right or
advantage whatsoever mentioned or referred to in section 62 of the Law of
Property Act 1925 save those expressly set out in this deed



--------------------------------------------------------------------------------

RENT

4. DURING the whole of the Term the Tenant shall pay by way of rent the
aggregate of the following:-

 

FIRST    from the term commencement date to the date immediately before the
First Anniversary the annual rent of £87,740 from the First anniversary to the
date immediately before the Second Anniversary £125,096 and from the Second
Anniversary the annual rent of £162,451.00 (or such other sum as shall become
payable under the provisions of Clause 8 of this Deed) SECONDLY    the Service
Charge Percentage of the service expenses as defined in and in accordance with
the provisions of the Fourth Schedule THIRDLY    the Service Charge defined in
and payable in accordance with the Fifth Schedule FOURTHLY    any VAT payable by
virtue of this Lease and any General Rates, Water Rates or Uniform Business
rates or other payments referred to at Clause 5(2) hereof FIFTHLY    the
notional rent for the Reception Area set out in the Eighth Schedule hereof The
annual rent first reserved being payable (by bankers’ standing order should the
Landlord so require) by equal quarterly installments in advance on the usual
quarter days in each year or on the day on which clearing banks are open for
business immediately preceding such dates should any of them not be such a day
the fist installment or a proportionate part thereof to be paid on the date
hereof and to be in respect of the period from the date hereof to the quarter
day next hereafter occurring All such sums hereinbefore mentioned to be paid
without any deduction whatsoever (other than such as may for the time being be
required by law to be made)

TENANT’S COVENANTS

5. THE Tenant agrees with the Landlord to perform and I observe the following
covenants:-

 

(1)    (a)    To pay the rents and other sums hereinbefore reserved at the times
and in the manner set out or as provided above without any deduction except as
provided above    (b)    (i)    If the Tenant shall fail for a period exceeding
“the grace period” as hereinafter defined to pay to the Landlord any money
payable by the



--------------------------------------------------------------------------------

     

Tenant to the Landlord pursuant to any of the Tenant’s covenants contained in
this deed (including the covenant to pay the rents hereby reserved) to pay
interest on such money at the Basic Rate as well after as before any judgment
calculated and accruing on a daily basis from the date such money becomes due up
to and including the date of actual payment thereof

   (ii)    For the purposes of this sub-clause (b) “the grace period” shall
commence on the date on which the payment in question falls to be made hereunder
and shall end:-      

(a)

   in the case of the rent firstly hereinbefore reserved seven days after such
date; and      

(b)

   in any other case twenty-one days after such date (2)    (a)    To pay on
demand to the Landlord the Service Charge Percentage of all existing and future
rates (with the exception of General Rates Uniform Business Rates or Water Rates
from the Tenant for the Building) and any assessments charges and outgoings of
every kind (whether or not recurring and whether of an existing or novel nature)
payable by law in respect of the Building or any part of it by the owner lessor
lessee or occupier of it to the extent that the same are payable by any other
lessee or occupier or to the extent that the some are out by any dealings with
the Landlords revision. To pay on demand to the Landlord the Service Charge
Percentage of all existing and future rates assessments charges and outgoings of
the same kind as those mentioned in paragraph (a) above payable by law in
respect of such parts of the Estates which are used in common by the Tenant and
other occupiers on the Estate whether or not together with other property and
whether payable by the owner lessor lessee or occupier thereof.    (c)    To pay
on demand to the Landlord 23.92 percent of all General Rates or Uniform Business
Rates and Water Rates or any assessments or payments substituted therefore made
in relation to the Building if the premises are not separately assessed for the
same.    (d)    To pay on demand to the Landlord the Service Charge Percentage
of all charges    (e)    for gas, electric and water (including meter rents and
standing charges) consumed n the Building (3)    At all times to repair and keep
the Property and its appurtenances in good and substantial repair and condition
throughout the term PROVIDED THAT in so far as the Schedules of Condition relate
to the Property and show items of disrepair the



--------------------------------------------------------------------------------

   Tenant shall not be liable to repair the same to a standard greater than the
state of repair and condition shown in the Schedules of Condition and the Tenant
shall not be liable to make any repairs caused as a result of the Inherent
Defect (4)    In 2002 and every fifth year of the Term thereafter and in any
event in the period of twelve months immediately preceding the Determination of
the Term (but never more than once in any period of twelve months) in a proper
and workmanlike manner to prepare and paint all the inside wood metal and other
parts of the Property usually or requiring to be painted with not less than two
coats of good quality paint and so that such internal painting in the last year
of the Term shall be of a tint or color approved in writing by the Landlord
(such approval not to be unreasonably withheld or delayed) AND in like manner to
prepare and whitewash color-wash distemper grain varnish or wax and otherwise
decorate with good quality materials all internal parts of the Property as the
same are now or ought to be so treated And as often as may be necessary to clean
and treat in a suitable manner for its maintenance in good condition all the
inside wood and metal work and stone not required to be painted or polished or
distempered and to clean all tiles faiences glazed bricks and similar washable
surfaces and so that in the last year of the Term the tints colors and patterns
of all such works of internal decoration shall be approved by the Landlord in
writing (such approval not to be unreasonably withheld or delayed) (5)    (a)   
Not to make or suffer or permit to be made any improvements in respect of the
Property nor to erect any other building structure pipe wire or post upon the
Property or make or suffer to be made any internal or external alteration in or
addition to it or cut maim or injure or suffer to be cut maimed or injured any
of its roofs walls girders timbers ceilings floors wires pipes drains boundary
fences or walls or appurtenances or make or suffer to be made any gate or window
or door or opening in it and to report in writing to the Landlord any defects in
or wants of repair to the Property or any part of it within a reasonable time of
the Tenant becoming aware of it and not to commit or permit or suffer any waste
spoil damage overloading of floors or ceilings or destruction in or upon the
Property    (b)    Notwithstanding the terms of paragraph (a) of this sub-clause
not to make or suffer or permit to be made any alteration in or addition to the
Property without submitting to the Landlord plans and specifications of any
proposed alteration or addition and obtaining the Landlord’s written approval of
them (such approval not to be unreasonably withheld or delayed in respect of
alterations or additions which do not materially affect the structure or
exterior of the Property)    (c)    Not save for any internal non-load bearing
demountable partitions (for which Landlords consent will not be required but for
which Superior



--------------------------------------------------------------------------------

Landlords consent may be required) to erect or alter any partitions in the
Property which may or so place any furniture fittings equipment or other
furnishings in the Property as to materially adversely affect the performance of
the heating and air conditioning system in the Property

 

(6) Not to allow to pass into the sewers drains or watercourses serving the
Property or any adjoining or neighboring premises any noxious or deleterious
effluent trade effluent or other substance which may cause an obstruction in or
injure the said sewers drains or watercourses nor discharge effluent of any
description into any surface water sewerage system and in the event of any such
obstruction or injury forthwith to remove such obstruction and to make good all
damage to the reasonable satisfaction of the Landlord’s surveyor within a
reasonable time of becoming aware of the same

 

(7) At all times during the Term and at the Tenant’s own cost to do and execute
or cause to be done and executed all works (whether improvements or repairs) to
do all things and to comply with all requirements which under or by virtue of
any enactment in force now or in the future are or shall be directed or
necessary to be done executed or performed upon or in respect of the Property or
any part of it or in respect of its user by the owner lessee or occupier of it
the employment or residence there of any person or any fixture machinery plant
or chattel in the Property and (to the same extent) at all times to indemnify
and keep indemnified the Landlord and the Landlord’s estate and effects against
all claims demands expenses damages penalties and liability in respect of such
matters And to refund to the Landlord all costs charges and expenses incurred by
the Landlord in executing all such works mentioned above or in carrying out any
works remedying any matter or complying with any requirement relating to the
Property in obedience to a notice served by any local public or statutory
authority or other competent person

 

(8) To permit the Landlord the Superior Landlord and anyone authorized by the
Landlord at all reasonable times (and on seven days prior written notice) to
enter and view the state and condition of the Property or its actual user and to
take schedules or inventories of the fixtures and fittings there and within
three months (or sooner in the case of emergency) after the Landlord or the
Landlord’s agents or surveyors shall have given to the Tenant or left at the
Property a notice in writing of any defects decays or wants of repair found
there well and substantially to repair and make good the same in accordance with
the Tenant’s covenants And if the Tenant shall fail to comply with the
requirements of any such notice or shall make default in the performance of any
of the Tenant’s covenants it shall be lawful for the Landlord or for the
Landlord’s contractors agents and workmen (but without prejudice to the right of
re-entry contained in this deed) to enter the Property to execute such works as
may be necessary to comply with every such notice or the said covenants And in
the event of the Landlord so entering the Property and



--------------------------------------------------------------------------------

   carrying out such works then the Tenant shall pay to the Landlord on demand
the costs and expenses of and incidental to such works (including solicitors’
costs and surveyors’ and other professional fees) notwithstanding that the
carrying out of such works may cause obstruction annoyance or inconvenience to
the Tenant or other occupiers of the Property PROVIDED THAT neither the Landlord
nor anyone else so entering shall be liable for any disturbance inconvenience or
loss of business or other damage to the Tenant resulting from any such entry or
the carrying out of such works or other things but shall endeavor to minimize
such disturbance and inconvenience (9)    (a)    Not to do or permit or suffer
on the Property or any part of it any act matter or thing whatsoever which may
be or tend to be a nuisance annoyance or disturbance or cause or tend to cause
damage to the Landlord or the owners tenants lessees or occupiers of the Estate
or of any adjoining or neighboring premises and    (b)    Not to do or permit or
bring in or upon the Property anything which may put on the Property any weight
or impose strain in excess of that which the Property is calculated to bear with
due margin for safety (10)    Not to use or permit or suffer the Property or any
part of it to be used for any illegal or immoral purposes (11)    (a)    Not
without the written consent of the Landlord to affix erect attach or exhibit or
permit or suffer so to be upon any part of the exterior or in the windows of the
Property any placard poster notice advertisement name or sign whatsoever
PROVIDED that the name and logo of the Tenant and the nature of the trade
business or profession carried on there by the Tenant may be displayed in such
manner and in such form and character as shall be reasonably determined in
writing by the Landlord having due regard for the Tenant’s requirements    (b)
   With the consent in writing of the Landlord (such consent not to be
unreasonably withheld or delayed) to display on the Estate Board provided for
that purpose by the Landlord the name of the Tenant and the nature of the
Tenant’s business in a form to be reasonably determined by the Landlord (12)   
Not to hold or permit or suffer to be held any sale by auction in the Property
(13)    Not to share or license the occupation of the whole or any part of the
Property for all or any part of the Term with or to anyone whomsoever PROVIDED
THAT the Tenant shall be permitted to share occupation of the Property with any
other company or companies being within the same group (as defined by Section
42(1) of the Landlord and Tenant Act 1954) as the Tenant provided that no
relationship of landlord and tenant is thereby created and for so long only as
that company or companies remain within the same Group aforesaid



--------------------------------------------------------------------------------

(14)    (a)    Not to assign underlet charge or otherwise part with possession
of part only of the Property    (b)    Not without the prior consent in writing
of the Landlord not to be unreasonably withheld to assign the Property as a
whole    (c)    Not to transfer demise underlet or otherwise part with
possession of the whole of the Property for all or any part of the Term without
having obtained within three months immediately prior to such dealing the
license in writing of the Landlord which (subject as provided below) shall not
be unreasonably withheld or delayed PROVIDED ALWAYS that it shall be lawful for
the Landlord to withhold any such license unless before any such assignment or
underlease shall be executed or possession shall be given to the intended
assignee or underlessee the Tenant shall procure the execution of and deliver to
the Landlord a deed to be prepared by the Landlord’s solicitors at the cost of
the Tenant containing a covenant by the intended assignee or underlessee
directly with the Landlord to perform and observe during the Term assigned or
granted to the assignee or underlessee the covenants (including this present
covenant) by the Tenant and conditions contained in this deed (save in the case
of an underlease to pay the rent reserved in this deed) in the same manner as if
such covenants and conditions were repeated in extenso in such deed with the
substitution of the name of the intended assignee or underlessee for the name of
the Tenant and with such other alterations as the deaths of parties or as other
circumstances shall render necessary AND PROVIDED ALSO that the Landlord’s
consent in the same manner and subject to the same conditions and provisos as
set out in this sub-clause shall be necessary for every under letting under
which the underlessee is to take up occupation of the Property or any part of it
   (d)    PROVIDED FURTHER that if the Landlord shall reasonably so require a
guarantor acceptable to the Landlord shall be obtained who shall join in such
license as surety for such intended assignee in order to covenant with the
Landlord as surety that such intended assignee will pay the rent and perform and
observe the covenants and conditions in this deed and to indemnify and save
harmless the Landlord against all loss damage costs and expenses arising by
reason of any default by such intended assignee AND such covenant shall further
provide that any neglect or forbearance of the Landlord shall not release or
exonerate any such surety AND shall further provide for the surety to accept a
new lease of the Property upon disclaimer of this deed by the intended assignee
or on its behalf or forfeiture by the Landlord if so required by the Landlord
within three months of such



--------------------------------------------------------------------------------

disclaimer or forfeiture and shall further provide for the intended assignee
within Fourteen (14) days of the death of the surety or of the surety becoming
bankrupt or having a receiving order made against him or being a company
entering into liquidation or otherwise ceasing to exist to give written notice
thereof to the Landlord and if so required by the Landlord at the intended
assignee’s expense within Twenty-eight (28) days of such request to procure some
other person acceptable to the Landlord to execute a guarantee in the form
specified above Such new lease to be for the residue then unexpired of the Term
hereby granted and at the rent payable and subject to the same lessee’s
covenants and to the same provisos and conditions as those in force immediately
before such disclaimer or forfeiture and to be granted at the cost of the surety
in exchange for a counterpart duly executed by the surety

 

  (e) Notwithstanding anything contained in this Lease the Landlord shall be
entitled in its absolute discretion to withhold consent to any proposed
assignment of the Property in any one or more of the following circumstances:-

 

  (i) rent or other sums due under this Lease are in arrears; or

 

  (ii) proceedings have been issued and not withdrawn or settled in respect of a
breach or alleged breach of any of the covenants or conditions on the part of
the Tenant contained in this Lease; or

 

  (iii) an Authorised Guarantee Agreement duly executed and completed by the
Tenant has not been delivered to the Landlord; or

 

  (iv) the proposed assignee cannot show that it had net profits before tax (as
stated in its accounts prepared and published in accordance with the Companies
Act 1985 and 1989 and relevant statements of accounting practice in the case of
a limited company or in any other case calculated in accordance with recognized
accounting and auditing procedures) for the preceding three completed financial
years of the person firm company or other body or entity being the proposed
assignee immediately preceding the date of application for consent to the
assignment which exceed the aggregate amounts of the rents first secondly and
thirdly hereby reserved unless the proposed Assignee is able to provide such
other form of guarantee or security as the Landlord shall reasonably require; or

 

  (v) the Tenant has not paid the Landlord’s and the Landlord’s Solicitors



--------------------------------------------------------------------------------

proper costs and disbursements including Value Added Tax in connection with the
application for such consent and the license to assign.

 

  (f) Notwithstanding any provision in this Lease the Landlord shall not be
obliged to consent or agree to any variation of the terms of this Lease that
would result in any former tenant or guarantor being released from liability.

 

(15) All underleases shall be in a form containing covenants and provisions
similar to those in this deed so far as applicable and in particular (unless the
term of any such underlease shall expire before the next ensuing rent review
date provided for in this deed) any such underlease shall provide for the rent
reserved thereby to be reviewed by reference to the open market rental value of
the premises comprised in any such underlease on the rent review dates set out
in this deed

 

(16) Without prejudice to the generality of paragraph (15) of this sub-clause on
the grant of any permitted underlease to obtain in such deed and subsequently at
all times to enforce performance and observance of covenants on the part of the
underlessee as follows:-

 

  (a) an absolute covenant not to assign underlet or part with possession of any
part nor share or license the occupation of the whole or any part of the
sub-demised premises

 

  (b) a qualified covenant not to assign or underlet the whole of the
sub-demised premises without the licence in writing of the lessor (the grant of
which shall be subject to the same provisos as are set out above in this
sub-clause) nor without any necessary licence in writing of a superior lessor

 

  (c) a covenant that the underlessee will cause to be inserted in every
subunderlease whether immediate or derivative covenants on the part of the
relevant subunderlessee corresponding to the covenants numbered (a) and
(b) above and that the underlessee will at all times enforce them

 

  (d) and also the provision (mutatis mutandis) of clause 14 (e)

 

(17) Without prejudice to Clause 5(16) to enforce the due performance and
observance by the underlessee of all covenants conditions and obligations
binding on the underlessee in any permitted underlease

 

(18) Not without the written consent of the Landlord (which shall not be
unreasonably withheld or delayed) to accept a surrender of or vary or waive any
of the terms of any permitted underlease



--------------------------------------------------------------------------------

(19)    Notwithstanding anything contained in this deed the Tenant shall not
create or permit the creation of any interest derived out of the Term granted by
this deed howsoever remote or inferior upon the payment of a fine or premium or
at less than the 111 open market rent (obtainable without taking a fine or
premium) of the Property or any part of it and shall not create or permit the
creation of any such derivative interest save by instrument in writing
containing the same absolute prohibition as in this Clause 5(19) (20)    To pay
a fair proportion (to be determined by the Superior Landlord’s Surveyor or at
the Landlord’s discretion the Landlord’s surveyor acting reasonably for the time
being which determination shall (in the absence of manifest error) be
conclusive) of the expenses incurred in respect of repairing maintaining
renewing rebuilding decorating lighting and cleansing all party structures
sewers drains channels sanitary apparatus pipes wires cables passageways
entrance ways roads pavements gardens spaces and other things the use of which
is common to the Property the Building and to other premises on the Estate (21)
   To permit the Landlord and anyone authorized by the Landlord at all
reasonable times during the Term on seven days prior written notice to enter the
Properly and to execute any works of repair maintenance renewal cleansing
alteration or other works (none of such works being demolition reconstruction or
substantial work of construction within Section 30(1) (f) of the Landlord and
Tenant Act 1954) of or to the Estate or to any adjacent or neighboring premises
or for any of the purposes referred to in the last foregoing sub-clause or for
the purpose of providing the services referred to in the Fourth Schedule hereto
or for any other necessary or reasonable purpose whatsoever And so far as any
defects remedied or works done by the Landlord may be included in the Tenant’s
covenants to repair set out above then the costs incurred shall be a debt due
from the Tenant to the Landlord and be forthwith recoverable by action Provided
that the Landlord shall make good to the reasonable satisfaction of the Tenant
all damage to the Property caused by such works And provided further that (save
where the same are included in the Tenant’s said covenants and the Tenant shall
at the date of such entry be in breach thereof) neither the Landlord nor anyone
else so entering shall be liable for any disturbance inconvenience loss of
business or other damage to the Tenant resulting from any such entry or the
carrying out of such works or other things (22)    (a)    To pay and indemnify
the Landlord against all reasonable and properly incurred expenses including
solicitors’ costs and surveyors’ fees incurred by the Landlord incidental to the
preparation and service of a notice under section 146 or section 147 of the Law
of Property Act 1925 or incurred by the Landlord in or in contemplation of
proceedings under sections 146 or 147 of that Act (notwithstanding in any such
case forfeiture is avoided otherwise than by relief granted by the Court) or
incurred by the Landlord in connection with the recovery of arrears of rent due
and unpaid



--------------------------------------------------------------------------------

   (b)    To pay and indemnify the Landlord against all reasonable and properly
incurred expenses including solicitors’ costs and surveyors’ fees incurred by
the Landlord in and incidental to the service of all notices and schedules and
subsequent proceedings relating to wants of repair to the Property whether they
be served during or after the determination of the Term but relating only to
wants of repair occurring before the determination of the Term    (c)    Without
prejudice to paragraphs (a) and (b) of this sub-clause to pay and indemnify the
Landlord against all reasonable and properly incurred expenses including
solicitors’ costs and surveyors’ fees incurred by the Landlord in and incidental
to the prevention or other dealing with the non-performance non observance or
breach of any of the provisions of this deed (23)    (a)    Not to do or omit or
suffer to be done or omitted anything in contravention of the enactments for the
time being in force relating to planning control and development or the
protection and preservation of amenities and in particular to comply with the
conditions attached to any permission for development given in relation to the
Property and at all times (without prejudice to any statutory rights of the
Landlord) to indemnify and keep indemnified the Landlord against all actions
proceedings costs expenses claims demands and liability in respect of such
matters And forthwith to produce to the Landlord on receipt of notice of them
any notice order or proposal made given or issued under or by virtue of such
enactments directly or indirectly affecting or relating to the Property and at
the request and expense of the Landlord to make or join with the Landlord in
making every such objection or representation against them that the Landlord
shall deem expedient    (b)    Without prejudice to the terms of clause 5(6)(b)
hereof not to make any application for planning permission in respect of the
Property or to carry out any development or other works whatsoever at the
Property if the making of such application for planning permission or the grant
of a planning permission pursuant thereto or the carrying out of such
development or other works would give rise to any tax charge or other levy
payable by the Landlord (24)    To be responsible for and to indemnify the
Landlord against all damage and injury occasioned to the Property or to the
Estate or any adjacent or neighboring premises or any property there or to the
Tenant or any person caused by any act default or negligence of the Tenant or
any servant or agent or invitee of the Tenant (25)    (a)    Not knowingly to
permit or suffer to be made any encroachment onto nor to



--------------------------------------------------------------------------------

      permit or suffer to be acquired any easement over or against the Property
or any part of it and at the request of the Landlord to take all proper and
reasonable steps to prevent obstruct restrain or prohibit any such encroachment
or easement And upon any such encroachment or easement or attempted encroachment
or easement F or threat of them coming to the knowledge of the Tenant within a
reasonable time to give notice in writing of such matters to the Landlord and to
keep the Landlord fully informed in regard to all matters mentioned in this
sub-clause    (b)    To take all reasonable steps to prevent every easement
right or privilege at any time during the Term belonging to or used with the
Property from being obstructed or lost and in particular not to stop up darken
or obstruct any door window or opening in the Property (26)    (a)    To observe
and perform the Use Covenants    (b)    Not to place or expose for sale or
otherwise or permit or suffer so to be upon or over the ground outside the
Property or in or about the Estate any goods or things Whatsoever    (c)    Not
to load or unload any vehicles or other conveyances nor suffer or permit the
same save at those parts of the Building or Estate specifically designated by
the Landlord for that purpose PROVIDED that the Tenant shall not thereby cause
any obstruction or hindrance to the passage of vehicles of the Landlord or of
any superior landlord or anyone authorized by them or the tenant or occupiers of
the Estate or of any adjacent or neighboring premises or others and shall be
subject to all such regulations as the Landlord shall from time to time in the
interests of good estate management lay down for the control of traffic to and
from the Estate or for the use of any loading areas or access ways PROVIDED THAT
it is agreed between the Landlord and the Tenant that for as long as that part
of the Estate Road which is colored brown on Plan A remains a private road any
intention by the Landlord to restrict the flow of vehicular traffic in a
particular direction shall fist be the subject of consultation with the Tenant
and PROVIDED FURTHER that the Tenant will not thereby cause congestion of the
road adjoining the Estate nor inconvenience any other user thereof nor allow any
vehicle to be parked on any part of the service roads footways or service areas
of the Estate save those constructed for that purpose    (d)    Not at any time
during the Term to cause any damage to (fair wear and tear excepted) or
obstruction in such parts of the Estate as are used by the Tenant in common with
the Landlord or any other persons similarly entitled and in particular but
without prejudice to the generality of the foregoing



--------------------------------------------------------------------------------

      provisions to make adequate arrangements for the frequent removal from the
Estate of all refuse and rubbish of the Tenant or other permitted occupants of
the Property    (e)    Not to bring or suffer to be brought or kept upon any
part of the Property or the Estate not built upon anything which is untidy
unclean unsightly or in any way detrimental to the amenity of the Estate and in
particular and without prejudice to the generality of the foregoing not to form
any refuse dump or rubbish or scrap heap on the Property save for refuse skips
screened to the reasonable satisfaction of the Landlord but to remove not less
frequently than once a month all refuse rubbish scrap used tins cans boxes and
other containers which may have accumulated thereon and generally to keep such
parts of the Property as remain for the time being un-built upon clean and in
good order and free from noxious weeds and within Twenty-one (21) days to comply
with the requirements of any written notice by the Landlord to restore the
amenity as aforesaid and in the event of the Tenant failing to comply with such
notice the Landlord shall be entitled to enter upon the Property and carry out
any works necessary to comply with such notice and to recover the reasonable and
properly incurred cost thereof from the Tenant as a liquidated debt    (f)   
Not to use or permit or suffer to be used any part of the Property which may
remain open and un-built upon for the keeping or storage either temporarily or
permanently of any mechanically propelled vehicle or caravan or movable dwelling
or for the keeping or Storage of any goods chattels or thing of any nature
whatsoever provided always that the user on the Property of any mechanically
propelled vehicle operating in the normal course of and in connection with the
Tenant’s trade or business shall not be deemed to be a breach of this covenant
   (g)    Not to interrupt or interfere with any footpath piped watercourse or
any sewers pipes cables or conduits of any kind or other services serving the
Property the Estate or any land adjoining the Estate (27)    To permit the
Landlord at all reasonable times and on seven days prior written notice to enter
the Property to affix and retain in a reasonable position without interference
upon any part of the Property a notice for reletting or otherwise dealing with
or disposing of it and to permit persons with written authority of the Landlord
or the Landlord’s agents at reasonable times of the day and on seven days prior
written notice to view the Property (28)    (a)    Within one month after any
assignment underlease assignment of any underlease mortgage charge transfer
disposition or devolution of the Property (or any part of it) whether effected
orally or in writing to give



--------------------------------------------------------------------------------

notice of such transaction in duplicate to the Landlord’s solicitors and to
produce to them the original or a certified copy of the instrument or
instruments (including any relevant court order probate letters of
administration or assent) or if it be made orally a memorandum of the terms of
such transaction And also to deliver to the Landlord’s solicitors for retention
a copy of any such document and to pay to them a fee of eight pounds for the
registration of the transaction Provided that nothing in this sub-clause shall
be construed so as to enlarge or vary or relax the provisions of any other part
of this deed

 

  (b) Within one month of the ascertainment of the annual rent payable under any
underlease of the Property or any part of it pursuant to the provisions in such
deed for rent review to give notice in writing to the Landlord of the annual
rent so ascertained

 

  (c) Immediately on receiving a request for the same from the Landlord or its
agents to give the following information to the Landlord in writing:-

 

  (i) full names and addresses of all persons in occupation of the Property or
any part of it

 

  (ii) the precise part of the Property which such persons occupy

 

  (iii) full names and addresses of all persons entitled or claiming to be
entitled to an interest in the Property or any part of it (whether at law or in
equity)

 

  (iv) the precise part of the Property in which each such person is or claims
to be entitled to an interest

 

(29) Not to do or omit or suffer to be done or omitted any act matter or thing
whatsoever the doing or omission of which would make void or avoidable the
insurance of the Property or the Estate or any part of them or of any adjoining
or neighboring premises belonging to the Landlord or which would require any
works to the Property or the Estate or any such adjoining or neighboring
premises or which would otherwise hinder the Landlord from carrying out its
insuring obligations in this deed and to reimburse the Landlord to the extent of
any increased premium payable in respect of the Property or the Estate or any
such adjoining or neighboring premises where such increase is payable as a
result of any act or default of the Tenant or the carrying on by the Tenant of
any user on the Property attracting a premium in excess of the usual premium or
rate payable for industrial/warehouse or office premises and to comply with all
reasonable recommendations of the insurers as to fire precautions and in
particular (but without prejudice to the generality of the foregoing) not to
overload the electrical wiring or apparatus



--------------------------------------------------------------------------------

(30) In the event of the Property or any part of it being destroyed or damaged
to give notice in writing thereof to the Landlord as soon as practicable after
such destruction or damage shall come to the notice of the Tenant

 

(31) In the event of the Property or any part of it being destroyed or damaged
by any of the Insured Risks and the insurance money under any insurance against
the same effected by the Superior Landlord or the Landlord being wholly or
partly irrecoverable by reason solely or in part of any act or default of the
Tenant then and in every such case the Tenant will forthwith pay to the Landlord
the whole or (as the case may be) a fair proportion of the cost (including
professional and other fees) of completely rebuilding and reinstating the same
with interest at the Basic Rate as aforesaid on all payments made by the
Landlord in or in connection with such rebuilding or reinstating from the time
of expenditure until payment by the Tenant

 

(32) To yield up the Property at the determination of the Term in accordance
with the Tenants covenants hereinbefore contained (but the Tenant may and shall
if so required by the Landlord remove at such time tenant’s fixtures the Tenant
making good all damage occasioned by the removal)

 

(33) To pay to the Landlord all reasonable and properly incurred solicitors’
costs and surveyors’ and consultants’ fees and other reasonable expenses
properly incurred by the Landlord attendant upon or incidental to every
application made by the Tenant for a consent or license required or made
necessary by this deed whether they be granted or (on reasonable grounds)
refused or whether the application be withdrawn but not (for the avoidance of
doubt) where consent is unreasonably withheld

 

(34) To the extent following to indemnify and keep indemnified the Landlord and
the Superior Landlord from and against any liability in respect of all actions
proceedings claims demands losses and expenses damages and other liability in
respect of:-

 

  (a) any injury to or the death of any person or damage to any property movable
or immovable by reason of or arising in any way out of the repair state of
repair condition or the user of or any alteration to the Property save as the
result of any inherent Defect for which the Tenant is not responsible pursuant
to the terms of this Lease

 

  (b) save as to any interference or alleged interference with or obstruction of
any right alleged right of light air drainage or other right or alleged right
benefiting any adjoining or neighboring property



--------------------------------------------------------------------------------

  (c) any stoppage of the drains caused by the Tenant or its servants agents or
invitees used in common with the owner or occupier of any adjoining or
neighboring property

 

  (d) all general rates which may be payable by the Landlord as a result of the
Tenant vacating the Property at any date prior to the determination of the Term

 

(35) Save where the same result from the user of the Property for the purposes
expressly permitted by these presents to observe and perform the covenants
stipulations and other matters set out in part 2 of the Third Schedule so far as
they relate to or affect the Property or any part of it and at all times to
indemnify the Landlord from and against all actions proceedings costs claims
demands and liability arising directly or indirectly out of any breach or
nonobservance of any of such covenants stipulations and other matters by the
Tenant its servants or agents

 

(36) To give written notice to the Landlord of any notice order or proposal for
a notice or order directly or indirectly affecting the Property or the Estate
within a reasonable time of it being served on the Tenant or the Property and to
provide the Landlord with a copy of it and if so required by the Landlord and at
the Landlord’s expense to join in making such objections or representations
concerning such matters as the Landlord may require

 

(37) To pay to the Landlord any VAT chargeable in respect of any payment made by
the Tenant under any of the terms of or in connection with this Lease or in
respect of any payment made by the Landlord where the Tenant agrees in this
Lease to reimburse the Landlord for such payment

 

(38) Not without the previous consent in writing of the Landlord (such consent
not to be unreasonably withheld or delayed) to erect on or affix to the Property
any apparatus for the reception or transmission of television radio wireless or
telegraphy and in the event of such permission being obtained not to make any
claim against the Landlord in respect of any disturbance of or interference with
the reception or transmission of television radio or wireless or telegraphy
caused by the use of electrical apparatus or installations on any premises in
the control or occupation of the Landlord including in particular any premises
in respect of which the Landlord is either immediately or immediately the
landlord

 

(39) Without prejudice to the foregoing covenant not to use or permit or suffer
any radio electric or electronic equipment to be used in the Property in such
manner or condition as persistently to cause electric electronic or other forms
of interference to adjoining or neighboring premises or equipment owned or
operated there

 

(40) Within a reasonable time of becoming aware of the same to give notice in
writing to the Landlord of any defect in the state of the Property which would
or might give rise to any obligation on the Landlord to do or refrain from doing
any act or



--------------------------------------------------------------------------------

thing in order to comply with the duty of care imposed on the Landlord pursuant
to the Defective Premises Act 1972 and save where the same results either
directly or indirectly from an Inherent Defect for which the Tenant is not
responsible pursuant to the terms of this Lease to indemnify and keep
indemnified the Landlord from or against any loss claims actions costs or
demands arising from a failure to give such notice within a reasonable time

 

(41) To ensure that every fuel burning appliance employed on the Property is
constructed so as substantially to consume or bum the smoke arising there from
and for this purpose but without prejudice to the generality of the provisions
of this clause to install only fuel burning appliances in respect of which the
prior approval of the Landlord has been obtained (such approval not to be
unreasonably withheld or delayed) and will not use or suffer to be used
negligently any such fuel burning appliance so that the smoke arising there from
is not substantially consumed or burnt and will not cause or permit any grit or
noxious or offensive effluvia to be emitted from any chimney flue or other
apparatus on the Property without using the best practicable means for
preventing or counteracting such emission

LANDLORD’S COVENANTS

 

6.    THE Landlord agrees with the Tenant to perform and observe the following
covenants:- (1)    The Tenant shall peaceably hold and enjoy the Property
throughout the Term without any interruption by the Landlord or by any person
rightfully claiming through under or in trust for the Landlord or by title
paramount (2)    (a)    To use its best endeavors to procure that the Superior
Landlord insures and keeps insured the Estate PROVIDED THAT at the Landlords
discretion the Landlord may insure the Building with some insurance office or
underwriters of repute in the full reinstatement cost thereof against loss or
damage by the insured risks and promptly makes all payments for that purpose
including the cost of inspections by the insurers’ surveyors and subject to
Clause 7(6) of this deed to use its best endeavors to procure that the Superior
Landlord lays out and expends all the money which shall be paid by such
insurance office or underwriters in respect of the Property (save for loss of
rent) in rebuilding or otherwise reinstating with all reasonable speed the
Property making up any deficiency out of its own resources save to the extent
that any deficiency arises by virtue of any act or default of the Tenant its
servants agents or employees    (b)    Not more frequently than once in every
year and on a request therefore from the Tenant to produce to the Tenant a copy
of such policy (or brokers’ details thereof) and of the receipt for the last
premium paid



--------------------------------------------------------------------------------

  (c) To use all reasonable endeavors to cause the interest of the Tenant to be
noted either specifically or generally on any such policy

 

(3) Save where prevented by causes beyond the Superior Landlord or the
Landlord’s control to carry out or procure that the Superior Landlord carries
out and provides the works and other functions and operations referred to in
paragraphs 2,3 and 4 (and paragraph 16 in the event that the Landlord reasonably
considers it necessary or desirable to carry out any such work as is referred to
in that paragraph) of Part 2 of the Fourth Schedule to this deed PROVIDED that
without prejudice to the said-Fourth Schedule the Landlord may at its sole
discretion and at any time withhold or vary any of such works functions and
operations PROVIDED FURTHER that such withholding or variation shall not
materially impair the Tenant’s use or enjoyment of the Property

 

(4) The Landlord acknowledges that there shall be excluded from the Service
Charge the cost of any repairs to the Building necessitated by the Inherent
Defect or in the Building of which it has notice or which it ought reasonably to
have had prior notice.

 

(5) Where in this Lease it is stated that the consent of the Landlord will not
be unreasonably withheld or delayed the Landlord covenants that it will not
unreasonably withhold or delay such consents

 

(6) The Landlord will use its reasonable endeavors to obtain promptly and free
from unsatisfactory terms and conditions the consent of any Superior Landlord
where such consent is required for any matter proposed or required by the Tenant
under the terms of this Lease as a provision contained in any Superior Lease

 

(7) The Landlord will procure that the Tenant its staff visitors and others
authorized by it are able subject to security requirements in place for the
Building and the Estate as a whole to gain access to the Property at all times
of the day and night on every day of the year

 

(8) Except with the prior written consent of the Tenant the Landlord will not
vary the name or the postal address of the Building and no naming rights in
respect of the Building will be conferred on any other tenant or other occupier
who has at any time any interest or rights affecting the whole or any part of
the Building



--------------------------------------------------------------------------------

GENERAL PROVISIONS

7. The following further provisions shall have effect:

FORFEITURE

(1) If and whenever the rent reserved or made payable by the Tenant in this deed
or any part of it shall be in arrear and unpaid for Fourteen (14) days after it
shall have become due (whether legally demanded or not) or if the Tenant shall
at any time fail or neglect to perform or observe any of the covenants
conditions or agreements in this deed and on the part of the Tenant to be
performed or observed or if the Tenant being a company shall enter into
liquidation (other than a voluntary liquidation for the purpose of
reconstruction or amalgamation of a solvent company where the reconstructed or
amalgamated company assumes the obligations of the liquidated company hereunder)
or otherwise cease to exist or if the Tenant being an individual shall become
bankrupt or shall have a receiving order made against him or enter into any
arrangement or composition with his creditors and if the expression “the Tenant”
shall include more than one company or individual the right of forfeiture herein
shall arise in the event of any such company or individual entering into
liquidation or becoming bankrupt as aforesaid then and in any such cases it
shall be lawful for the Landlord or any person or persons duly authorized by the
Landlord to re-enter the Property or any part of it in the name of the whole and
thereon the Term shall absolutely determine but without prejudice to any right
of action or remedy of the Landlord in respect of any antecedent breach of any
of the covenants by the Tenant contained in this deed

POWER TO DEAL WITH THE LANDLORD’S LAND

(2) The Landlord and Superior Landlord shall have the power at all times without
obtaining any consent from or making any compensation to the Tenant to deal as
the Landlord and Superior Landlord may think fit with any building or any land
or property which is now or shall at any future time be held by the Landlord or
Superior Landlord adjoining opposite or near to the Property and to erect or
suffer to be erected on such adjoining opposite or neighboring land or property
any building whatsoever whether such building shall or shall not affect or
diminish the light or air which may now or at any time or times during the Term
be enjoyed by the Tenant or the occupiers for the time being of the Property or
any part of it or otherwise constitute an inconvenience PROVIDED THAT nothing so
done shall be allowed materially to impair the Tenant’s enjoyment of the
Property

EXCLUSION OF LANDLORD’S LIABILITY

(3) So far as permitted by law the Landlord shall not be responsible to the
Tenant or any underlessee servant agent licensee or invitee of the Tenant or
other person occupying or on the Property or any part of it or calling upon the
Tenant or such other persons as



--------------------------------------------------------------------------------

aforesaid for any accident or injury suffered by any person or damage to or loss
of any chattel or property sustained on the Property or on other parts of the
Estate or in the event of:-

 

(i) any works carried out or other things done by the Landlord permitted or
required by the provisions of this deed or in the performance of the services
impeding or temporarily obstructing any doors giving access to the Property or

 

(ii) the Tenant incurring any damage or loss directly or indirectly occasioned
by or arising out of any regulations made by the Landlord for the control of
traffic to and from the Property or other parts of the Estate

NOTICES

(4) Without prejudice to any other lawful method of service all notices
authorized by this deed or by statute to be served may be served in accordance
with the provisions of Section 196 of the Law of Property Act 1925 and the
Recorded Delivery Service Act 1962

REBUILDING

(5) In any rebuilding or reinstatement of the Property following damage or
destruction by any of the Insured Risks neither the Landlord nor the Superior
Landlord shall be obliged to lay out insurance moneys in rebuilding or
reinstatement in accordance with the previous sections elevations and
specifications of the Property but it shall be sufficient if the Property is
restored so as to provide the Tenant with premises reasonably equivalent to and
no less commodious than the Property and thereafter all the covenants and
conditions of this deed shall apply to such accommodation mutatis mutandis as
they applied to the Property

TENANT’S GOODS LEFT IN PROPERTY

(6) If at such time as the Tenant has vacated the Property after the
Determination of the Term any property of the Tenant shall remain in the
Property and the Tenant shall fail to remove the same within Twenty-eight
(28) days after being requested in writing by the Landlord so to do the Landlord
may as the agent of the Tenant (and the Landlord is hereby appointed by the
Tenant to act as such) sell such property and shall then hold the proceeds of
sale after deducting the costs and expenses of removal storage and sale
reasonably and properly incurred by it to the order of the Tenant



--------------------------------------------------------------------------------

DIVISION OF PARTY WALLS

(7) Such of the division walls fences or structures as divide the Property from
other premises shall be deemed to be party structures and to belong in equal
halves (considered as divided vertically down or along the middle throughout the
whole length) to the premises on either side and the provisions of Section 38 of
the Law of Property Act 1925 shall apply to them

RENT ABATEMENT

 

(8) (a) If the Property or any part of it shall at any time during the term be
destroyed or damaged by any of the insured risks so as to be unfit for use or
occupation or if the Property or any part of it shall be damaged or destroyed so
as to be unfit for use and occupation then to the extent that the policy or
policies of insurance effected by the Superior Landlord or the Landlord against
the risk of loss of rent shall not have been vitiated or payment of the policy
money refused in whole or in part in consequence of any act or default of the
Tenant the rents hereby reserved or a fair proportion of them according to the
nature and extent of the damage or the affect it has on the Tenant’s beneficial
user of the Property sustained shall be suspended and cease to be payable until
the earlier of (i) the expiry of the period of three years from the date of such
damage or destruction or (ii) the date when the Property shall have been rebuilt
or reinstated and made fit for occupation and use and any dispute concerning
this sub-clause shall be determined by a single arbitrator in accordance with
the Arbitration Acts 1950 to 1996

(b) In the event of any such destruction or damage as is referred to in
sub-clause (a) hereof where the Property or the Fist Property or such part of
either as aforesaid shall not be rebuilt or reinstated by the Landlord pursuant
to the covenant on its part herein contained within two years and nine months of
the date of such destruction or damage the Tenant may determine the said Term
(save as hereinafter mentioned) on the expiration of a period of three months
after service on the Landlord of a notice in writing of its intention so to do
such notice to be sewed at any time following the expiration of two years and
nine months from the date of such damage or destruction and following the
expiration of the said period of three months after the date of service of such
notice the Tenant’s obligations under this Lease shall cease



--------------------------------------------------------------------------------

RENT REVIEW

8. (1) THE rent first hereinbefore reserved and payable under this deed shall be
revised on 16th December 2000 and 16th December 2005 (hereinafter called the
“Review Dates”) and as from each review date the revised rent (ascertained in
accordance with the following provisions of this clause) shall become payable

 

(2) The revised rent shall subject to clause 8(10) be the greater of either:-

(i) the rent first hereinbefore reserved and payable under the terms of this
deed immediately before the relevant review date (“the Current Rent”) or

(ii) the Market Rent of the Property at the relevant review date

 

(3) For the purposes of this Clause it is hereby agreed and declared that at the
date hereof the Property comprises in area [10,481] net internal square feet of
office accommodation

 

(4) The expression “Market Rent” means the annual rent which might reasonably be
obtained in the open market by a willing landlord from a willing tenant without
a premium being paid by either party for a lease (“the hypothetical Lease”) of
the Property that contains the same terms as this Lease except the annual rent
first reserved at clause 4 of this Lease but includes the provisions for rent
review on the review dates such Lease being for the residue of the term of the
Lease at the relevant review date or 5 years whichever is the greater with
vacant possession at the commencement of the hypothetical term upon the
following assumptions:-

 

  (a) that all the provisions of this deed have been duly observed and
performed; and

 

  (b) that the user permitted by this deed and all parts of the Property comply
with the enactments relating to Town and Country Planning free from onerous
conditions; And

 

  (c) that on the relevant review date no damage to or destruction of the
Property or its services or any interference with such services has occurred nor
any damage to or destruction of or interference with any part of the state or
anything else in respect of which the Tenant enjoys rights has occurred; and

 

  (d) that the Property is fit for immediate occupation and use and no work has
been carried out on the Property by the Tenant its sub-tenants or their
predecessors in title which has diminished the rental value of the Property; and



--------------------------------------------------------------------------------

  (e) that the Tenant has received and has already enjoyed the full benefit of
my concessionary rent free period and/or other inducement in relation to the
fitting out of the Property that a willing Landlord might grant or give to a
willing Tenant on such a letting with vacant possession

and there being disregarded (if otherwise applicable) any effect on rental value
by reason of:-

 

  (a) the fact that the Tenant its sub-tenants or their respective predecessors
in title have been in occupation of the Property and

 

  (b) any goodwill attached to the Property since the commencement of the Term
hereby granted by reason of the carrying on there of the business of the Tenant
its sub-tenants or their predecessors in title in their respective businesses
and

 

  (c) all improvements authorized by the Landlord including those carried out
prior to the commencement of the Term or under the terms of this deed made by
the Tenant its sub-tenants or their respective predecessors in title otherwise
than at the cost of or in pursuance of an obligation to the Landlord or one
imposed by the terms of this deed or any previous deed pursuant to an obligation
to the Landlord and

 

  (d) so far as may be permitted by law all restrictions whatsoever relating to
rent or its recoverability and all provisions relating to any method of
determination of rent contained in any enactment

(5) The Market Rent shall be determined by agreement between the Landlord and
the Tenant but if by two months before any review date they shall not have
agreed the same the Market Rent may be determined by an independent chartered
surveyor of recognized standing being a member of a leading fm of surveyors
having been in practice continuously for at least ten years and having
substantial recent experience in valuing premises being situate in Greater
London and/or the Home Counties of a kind and character similar to those of the
Property to be agreed upon in writing by the Landlord and the Tenant or in
default of such agreement to be nominated by the President or other officer duly
authorized for that purpose of the Royal Institution of Chartered Surveyors on
the application of either the Landlord or the Tenant such surveyor to act as an
expert and to afford to the parties hereto the right to make written
representations and to comment in writing on the mitten representations of the
other the costs of such determination being in the award of such surveyor

(6) If the said surveyor shall fail to determine the Market Rent in the manner
hereinbefore provided or if he shall relinquish his appointment or die or if it
shall become apparent that for any reason he will be unable to complete his
duties hereunder either the Landlord or the Tenant may apply to the said
President or other officer for a substitute to be appointed in his place which
procedure may be repeated as many times as necessary



--------------------------------------------------------------------------------

(7) In the event of the Landlord and the Tenant not having reached agreement or
the said surveyor’s award not having been published or the said surveyor or the
Landlord or the Tenant making application to the Court whether before or after
such publication and such application not having been finally determined by the
relevant review date for any reason whatever then in respect of the period of
time (“the interval”) beginning with the relevant review date and ending on the
quarter day immediately following the date on which agreement is reached or such
award is published or such application is finally determined whichever shall be
the latest the Tenant shall pay to the Landlord in the manner provided in this
deed the Current Rent PROVIDED THAT at the expiration of the interval there
shall be due as a debt payable by the Tenant to the Landlord on demand the
amount by which the Market Rent agreed upon by the Landlord and the Tenant or
determined by the said surveyor or the Court as the case may be shall exceed (if
it does so) the Current Rent together with interest on such amount at a rate
equal to the base rate of National Westminster Bank Plc from time to time but in
respect of both the said excess and the said interest on it duly apportioned on
a daily basis in respect of the interval or (in relation to any part of such
amount) in respect of such shorter period as such part shall have been due and
payable (8) The revised rent agreed or determined pursuant to the terms of this
clause shall be endorsed by way of memorandum on this deed and the counterpart
and signed by or on behalf of the Landlord and the Tenant (9)    (a)    The
provisions of this clause are not intended to confer an option upon the Landlord
to have the said rent revised    (b)    In this clause time shall not be of the
essence    SURRENDER 9    In the event that the user hereby permitted or a
substantial part thereof being prevented by due process of law .from being
enjoyed having regard to the covenants restricting user affecting the Landlord’s
reversion at the date hereof the Tenant shall have the right to surrender this
Lease to the Landlord for no consideration upon the expiry of three months
written notice to that effect such surrender being without prejudice to any
antecedent liabilities hereunder THE 1954 ACT 10    Having been authorized so to
do by order of the Mayor’s and City of London County Court (No. M797 8270) made
on the2irhay of WL 1993 under the



--------------------------------------------------------------------------------

provisions of Section 38(4) of the 1954 Act (as amended by Section 5 of the Law
of Property Act 1969) the parties hereto agree that the provisions of Sections
24-28 of the 1954 Act shall be excluded in relation to the demise hereby created

IN WITNESS whereof this deed was duly executed on the date stated above

THE FIRST SCHEDULE

The Building

PART ONE

ALL THAT piece of land situate at Mole Business Park Leatherhead in the County
of Surrey together with the Office and Warehouse Building erected thereon or on
part thereof and shown for identification purposes only edged red on Plan B

PART TWO

“The Property” means ALL THAT First Floor office premises shown for the purposes
of identification only edged red on Plan C being part of the Estate including:

 

1. the paint paper and other decorative finishes applied to the interior of the
external walls of the Building but not any other part of the external walls

 

2. the underside of the suspended ceiling down to top surface of concrete floor
slab beneath the raised floor excluding any parts of the structural frame of the
Building but including any cladding covering or decorative finishes of such
parts

 

3. the entirety of any non-load-bearing internal walls wholly within the
Property

 

4. the inner half severed medially of the internal non-load-bearing walls
dividing the Property from other parts of the Building

 

5. the doors and the door frames but excluding the external windows and window
frames of the Building

 

6. all additions and improvements to the Property

 

7. all the Landlord’s fixtures and fittings and fixtures of every kind which
shall from time to time be in or upon the Property whether originally affixed or
fastened to or upon the Property or otherwise except any such fixture installed
by the Tenant that can be removed from the Property without defacing the same
and



--------------------------------------------------------------------------------

8. any Pipes wholly in or on the Property that exclusively serve the Property

THE SECOND SCHEDULE

Rights and privileges granted

 

1. The free and uninterrupted passage and running of water soil gas electricity
and compressed air telephone and other services to and from the Property through
and along all the conduits ducts pipes drains channels watercourses sewers wires
and cables which are now or may hereafter during the Term hereby granted be in
over or under the Estate and any adjoining premises belonging to the Superior
Landlord or the Landlord

 

2. The right of way in common with all others entitled thereto over and along
the Estate Road colored brown on Plan A with or without vehicles for the
purposes only of access to and egress from the Property

 

3. The right for the Tenant and all persons expressly or by implication
authorized by it (in common with the Landlord and all other persons having a
like right) to use the Common Parts (subject always to the Use Covenants) for
all proper purposes in connection with the use and enjoyment of the Property

 

4. Subject to the exceptions and reservations hereinafter set out a right of way
(in common with the Landlord and all other persons having a like right) on foot
only over the pedestrian way colored in yellow on Plan B and a right of way (in
common with the Landlord aforesaid) with or without vehicles on the roadway
cross hatched green on Plan B

 

5. The right for the Tenant (in common with the Landlord and all other persons
having a like right) to use such toilets in the Building as shall be designated
from time to time in writing by the Landlord together with any necessary rights
of way for the purpose of gaining access to and egress from such toilets

 

6. The right of support and protection for the benefit of the Property as is now
enjoyed from all other parts of the Building.

 

7. The right to use (including any necessary ancillary rights of access and
egress) the 53 car-parking spaces shown colored green on Plan D annexed hereto
for the parking of cars used by the employees and staff of the Tenant



--------------------------------------------------------------------------------

THE THIRD SCHEDULE

Exceptions and Reservations

PART ONE

 

1. The right to enter upon the Property for all or any of the purposes mentioned
in this deed provided that the person or persons exercising such right shall
cause as little damage and inconvenience as possible and make good all damage
caused to the Property

 

2. The free and uninterrupted passage and running of water soil gas oil
electricity telephone optical or other cables and compressed air and other
services from and to all other parts of the Building or the Estate and from and
to all other buildings premises and land whether belonging to the Landlord or
the Superior Landlord or not through and along all pipes which are now or may
hereafter during the term hereby granted be in on over or under the Property

 

3. To connect to and use all such pipes aforesaid for the benefit of other parts
of the Building or the Estate and any adjoining or neighboring land capable of
benefiting There from whether or not belonging to the Landlord or the Superior
Landlord

 

4. To enter upon the Property or any other part of the Estate and to construct
in over or under them or either of them and thereafter to inspect cleanse repair
replace or renew drains sewers water gas oil electric and other pipes service
pipes cables and conduits from any other part of the Estate and to connect to
and use the said drains sewers water gas oil electric pipes and other service
pipes cables and conduits making good to the reasonable satisfaction of the
Tenant any damage to the Property with all reasonable dispatch at the cost and
expense of the person who shall have caused such works to be carried out
minimizing so far as reasonably possible any disruption to the use and enjoyment
of the Property and so far as available within the Estate providing to the
Tenant free of charge such alternative parking as may be appropriate having
regard to the extent of any disruption

 

5. All other easements or other rights in the nature of easements or
quasi-easements now enjoyed or capable of being enjoyed by other parts of the
Estate or by any adjoining or neighboring property

 

6.1 The right at any time during the Term where necessary and at reasonable
times and upon 48 hours prior written notice except in cases of emergency to
enter (or in cases of emergency to break into and enter) the Property:

 

6.1:l to inspect cleanse connect to repair remove replace with others alter or
execute any works whatever to or in connection with the Pipes easements or
services referred to in this schedule



--------------------------------------------------------------------------------

6.1:2 to view the state and condition of and repair and maintain the Building
and the Other Buildings where such viewing or work would not otherwise be
reasonably practicable

 

6.1:3 to carry out work or do anything whatever comprised within the Landlord’s
obligations in this lease

 

6.1:4 to take schedules or inventories of fixtures and other items to be yielded
up on the expiry of the Term and

 

6.1:5 to exercise any of the rights granted to the Landlord by this lease
PROVIDED THAT the Landlord will cause as little inconvenience disruption and
damage to the Tenant’s business and the Property as reasonably practicable and
will repair any such damage forthwith to the reasonable satisfaction of the
Tenant

 

6.2 Save for rights of way the rights of light air support protection shelter
and all other easements and rights (save for rights of way) now or after the
date of this Lease belonging to or enjoyed by any other parts of the Estate
PROVIDED THAT such exceptions and reservations of rights will not adversely
affect the Tenant’s beneficial use and occupation of the Property

 

7. The rights of light air support protection shelter and all other easements
and rights now or after the date of this lease belonging to or enjoyed by any
other parts of the Building or the Estate PROVIDED THAT such exceptions and
reservations of rights will not adversely affect the Tenant’s beneficial use and
occupation of the Property

 

8.1 Full right and liberty at any time after the date of this Lease:

 

8.1:1 to alter raise the height of or rebuild the Building including the
connection or keying into brickwork of any building or the Other Buildings or

 

8.1:2 to erect other buildings of any height in such manner as the Landlord
shall think fit notwithstanding the fact that the same may obstruct affect or
interfere with the amenity of or access to the Premises or the passage of light
and air to the Premises

 

8.1:4 to alter the route of any rights of way or of services or others
notwithstanding that there may be loss of amenity caused thereby so as to
facilitate or service any of the works referred to in this clause

PROVIDED THAT no such exceptions and reservations shall adversely affect the
Tenants beneficial use and occupation of the Property or infringe the Tenant’s
rights hereunder



--------------------------------------------------------------------------------

9. A right of way with or without vehicles (save for vehicles used in connection
with any construction or development work) at all times and for all purposes
over and along that part of the Building shown hatched in blue on Plan B

PART TWO

Matters to which the demise is subject

All entries and other matters contained in or referred to in the Registered
title Number SY567844 in respect of the Landlord’s title to the Estate in so far
as the same are still subsisting and relate to and affect the Property

THE FOURTH SCHEDULE

Service Expenses

PART ONE

 

1. In this Schedule the following expressions shall have the following
meanings:-

 

  (a) “the Tenant’s proportion” shall mean 21 decimal point 76 per cent (21.76%)

 

  (b) “the service expenses” shall mean the proportion attributable to the
Building pursuant to the terms of the Superior Lease (or which would have been
attributable to the Building pursuant to the terms of the Superior Lease had the
Superior Lease still been subsisting) of such of the costs expenses fees
outgoings and other money specified in Part 2 of this Schedule as are incurred
or paid by the Superior Landlord or (if the Superior Lease shall cease to
subsist) Superior Lease still been subsisting) of such of the costs expenses
fees outgoings and other money specified in Part 2 of this Schedule as are
incurred or paid by the Superior Landlord or (if the Superior Lease shall cease
to subsist) by the Landlord in respect of the Estate and shall at the discretion
of the Superior Landlord or (as the case may be) the Landlord include a sum or
sums of money by way of reasonable provision for anticipated expenditure in
respect of the service expenses which the Superior Landlord or (as the case ay
be) the Landlord may in its reasonable discretion allocate to a service year and
consider fair and reasonable in the circumstances

 

  (c) “the service year” shall mean the period of Twelve (12) calendar months e
ending on the 31st day of December in each year or on such other date as the
Landlord may from time to time notify in writing to the Tenant



--------------------------------------------------------------------------------

2. The Tenant will pay to the Landlord at the times and in the manner set out
below the Tenant’s proportion of the service expenses:-

 

  (a) The Landlord will as soon as practicable after the commencement of the
Term and thereafter on or about the end of each service year make and notify in
writing to the Tenant a reasonable estimate of the service expenses to be
incurred or paid during the next service year

 

  (b) The Tenant shall pay the Tenant’s proportion of the estimated service
expenses under sub-paragraph (a) by equal installments in advance on the usual
quarter days in each year or proportionately for any period less than a quarter
the first payment whereof shall be made in respect of the period from the date
hereof to the quarter day next following the date hereof PROVIDED that (i) such
first payment shall be payable within seven days of the notification to the
Tenant of the amount thereof together with the installments in respect of any
quarterly period which shall have commenced before such notification and (ii) if
the estimate of the service expenses in respect of any service year shall not
have been notified to the Tenant as aforesaid before the quarter day immediately
preceding the commencement of such service year the Tenant shall continue to pay
such quarterly installments at the rate last payable by it until such
notification and (iii) if such notification shall have been given before the
quarter day immediately preceding the commencement of any service year in
respect of such service year the installment payable on the said quarter day
shall be at the new rate so notified to the Tenant

 

  (c) Unless prevented by causes beyond the Landlord’s reasonable control as
soon as possible following the end of each service year the Landlord will
prepare and deliver to the Tenant a statement (audited (if requested by written
notice by the Tenant to the Landlord so to do) by an independent chartered or
certified accountant in private practice) of the service expenses for that
service year and the sum payable by the Tenant and the Tenant will within
fourteen days of the delivery of such statement pay to the Landlord any balance
shown by such statement to be due from the Tenant as being in excess of the
aggregate amount of the quarterly installments paid by the Tenant in respect of
that service year (payments made in respect of the quarter commencing on the
quarter day immediately preceding any service year being apportioned on a daily
basis in respect of the periods respectively terminating on and commencing
immediately after the end of each service year) and in the event of the
aggregate amount so paid by the Tenant exceeding the Tenant’s proportion of the
service expenses for that service year the Landlord shall credit the amount of
the excess by way of set off against the next installment or installments due
from the Tenant on account of the Tenant’s proportion of the service expenses
PROVIDED that



--------------------------------------------------------------------------------

the provisions of this sub-paragraph shall continue to apply notwithstanding the
Determination of the Term but only in respect of the period down to such
Determination the Tenant’s proportion of the service expenses for the service
year during which such determination occurs being apportioned for the said
period on a daily basis

 

  (d) Such statement as to the amount of the estimated or actual service
expenses shall in the absence of manifest error be final and binding upon the
parties hereto

 

3. The Tenant shall not be entitled to object to any item comprised in the
service expenses by reason that such item may or does benefit one or more other
tenants on the Estate more than it benefits the Tenant PROVIDED THAT such item
relates to services provided in the interests of good estate management for the
Estate as a whole

PART TWO

The service expenses comprise all reasonable and properly incurred costs charges
commissions premiums fees interest and expenses reasonably incurred paid or
provided for by the Superior Landlord or the Landlord:-

 

1. In respect of insurance (before deduction of any commission or allowance)
pursuant to Clause 6(2) of this deed

 

2. In connection with or relating to inspecting cleaning draining emptying
operating lighting decorating repairing maintaining and when requisite modifying
or renewing and rebuilding all walls flues gutters drains pipes sewers channels
conduits ducts wires cables watercourses fences walls roadways pavements
forecourts parking areas floors balconies entrances ways passages areas and any
other services easements things or conveniences (not limited in kind to those
enumerated above) which shall at any time during the Term serve the Estate or
any part thereof and be capable of being used or enjoyed by the Building or the
lessees or occupiers thereof or any part thereof in common with any other person

 

3. In the maintenance repair decoration cleansing and renewal of all pavements
forecourts sewers drains sewage pumps and associated machinery watercourses
pipes wires conduits fences hydrants and other conveniences the use or benefit
of which is common to or is shared by the Building and other adjoining or
neighboring premises



--------------------------------------------------------------------------------

4. In the tending and keeping tidy and planting with such flora as the Landlord
shall reasonably deem to be appropriate the common parts of the Estate and such
other parts not intended for letting

 

5. In providing operating maintaining testing repairing and when requisite
modifying or renewing a fire alarm system (including where possible a direct
link with the fire brigade) and in addition fire fighting equipment in those
parts of the Estate not intended to be demised to a tenant

 

6. In providing maintaining repairing renewing and replacing furnishings
decorations appointments fittings bins receptacles tools appliances apparatus
and other equipment and materials which the Landlord may consider desirable or
necessary for the Estate in the interests of good estate management

 

7. In discharging all payments of the kinds mentioned in Clauses 5(2) and 5(3)
of this deed relating to any part of the Estate or its appurtenances not
intended to be demised to a tenant

 

8. In discharging the amount which the Landlord or Superior Landlord shall be
called upon to pay as a contribution towards the expense of repairing
maintaining rebuilding and cleansing all ways roads pavements sewers drains
pipes watercourses party walls party structures party fences or other
conveniences (not limited in kind to those enumerated above) which may belong to
or be used for the Estate in common with other premises near to or adjoining it

 

9. In discharging the cost of the supply and running of electricity telephone
facilities and water for all purposes in connection with the common parts of the
Estate and other parts not intended for letting PROVIDED THAT such services are
provided in the interests of good estate management

 

10. In employing or obtaining the services of such persons as the Landlord
reasonably considers necessary or desirable for caretaking porterage security
management and providing and maintaining the services on the Estate and all
other expenditure incidental thereto including (but without limiting the
generality of such provision) the payment of statutory and such other health
pension welfare and other payments contributions and premiums as the Landlord
may in its absolute discretion deem desirable or necessary and the provision of
uniforms working or protective clothing burglar alarms surveillance
telecommunications or monitoring apparatus entrance and exit barriers and other
materials or equipment for the efficient performance of their duties

 

11. In providing reasonable staff accommodation (on such terms as the Landlord
may reasonably determine) for any person referred to in paragraph 10 above
PROVIDED that in respect of any such accommodation which is not situated on the
Estate the Landlord or Superior Landlord shall only be entitled to include in
the service expenses reasonable costs charges and expenses of a revenue nature
(and not of a capital nature) incurred in the provision of such accommodation



--------------------------------------------------------------------------------

12. In providing maintaining and renewing and replacing notice boards notices
signs and directions at the entrances to and exits from the Estate and in such
other places as the Landlord may consider expedient

 

13. In the collection of the rents and other payments due from tenants on the
Estate and the administration and management of the Estate and the performance
of the Landlords/Superior Landlord’s obligations in this deed or payable to any
solicitors accountants surveyors valuers or architects or other professional
advisers whom the Landlord or Superior Landlord may from time to time employ or
commission in connection with such matters including the reasonable cost of
preparing or causing to be prepared statements or certificates of and auditing
the service expenses (or where no such persons are employed a reasonable charge
by the Landlord or Superior Landlord for performing such functions in respect of
the Estate shall be substituted)

 

14. In complying with the provisions of any enactment insofar as such provisions
apply to the Estate and save where the Tenant or any other tenant of the
Landlord is responsible therefore whether or not pursuant to the terms of this
deed

 

15. Of or incidental to taking all steps deemed desirable or expedient by the
Landlord in complying with making representations against or otherwise
contesting or dealing with every notice regulation or order of any competent
local or other authority in relation to the Estate or its appurtenances (except
insofar as the Tenant or any other tenant of the Landlord is responsible
therefore whether or not pursuant to the terms of this deed) and to the extent
only that such steps are taken in the interests of good estate management and
not for the purpose of protecting or enhancing the value of the Landlord’s
reversionary interest in the Estate

 

16. In the carrying out of all other work or doing of any other act or thing or
providing services (in all cases) of any kind whatsoever which the Landlord may
from time to time reasonably consider necessary or desirable for the purpose of
maintaining the Estate or its amenities or for the benefit of the Estate or the
tenants or occupiers for the time being of it



--------------------------------------------------------------------------------

FIFTH SCHEDULE

Service Charge

PART A

Definitions

 

1. ‘Services’ means the services facilities and amenities specified in Part C
and D of this schedule

 

2. ‘Computing Date’ means 31st December in every year of the Term or such other
date as the Landlord may from time to time nominate and ‘Computing Dates’ shall
be construed accordingly provided that there f computing date in one calendar
year

 

3. ‘Financial Year’ means the period:

 

3.1 from the commencement of the Term to and including the first Computing Date
and subsequently

 

3.2 between 2 consecutive Computing Dates (excluding the first Computing Date
from but including the second Computing Date in the period) and ‘Financial
Years’ shall be construed accordingly

 

4. ‘Gross Annual Expenditure’ means in relation to any Financial Year the
aggregate of:

 

4.1 all costs expenses and outgoings whatever incurred by the Landlord during
that Financial Year in or incidentally to providing all or any of the Services
and any VAT payable

 

4.2 all costs incurred by the Landlord during that Financial Year in relation to
the matters specified in Part D of this schedule (‘Additional Items’) and any
VAT payable and

 

4.3 such sums (if any) as the Landlord shall in its absolute discretion consider
appropriate to charge in that Financial Year by way of provision for anticipated
expenditure in any future Financial Years in respect of any of the Services or
the Additional Items but ‘Gross Annual Expenditure’ shall not include any
expenditure in respect of the maintenance or repair of any part of the Building
or of any thing in the Building whose maintenance or repair is the exclusive
responsibility of the Tenant or any other tenant in the Building

 

5. ‘Annual Expenditure’ means in relation to any Financial Year the Gross Annual
Expenditure for that Financial Year less the aggregate of:

 

5.1 (if in the Financial Year in question or in any previous Financial Year the
Landlord has incurred any costs or expenses in or incidentally to making good
any loss or damage covered by any policy of insurance maintained by the Superior
Landlord or the Landlord pursuant to its obligations in this lease) all (if any)
amounts recovered by the Landlord in the Financial Year in question pursuant to
such policy of insurance and



--------------------------------------------------------------------------------

5.2 (if in the Financial Year in question or in any previous Financial Year the
Landlord has incurred any costs or expenses in or incidentally to providing any
of the Services or in relation to any of the Additional Items which are
recoverable (in whole or in part) from any person other than the Tenant or any
other tenant in the Building) all (if any) amounts recovered by the Landlord in
the Financial Year in question from any such person

 

6. The ‘Service Charge’ means subject to the provisions of Clause 15 of this
Schedule the Service Charge Percentage of the Annual Expenditure

 

7. ‘Staff Accommodation’ means all parts of the Building which from time to time
are exclusively occupied or used by or are designated by the Landlord for the
exclusive occupation or use of porters caretakers or any ancillary staff or any
other persons engaged in the performance of the Services

 

8. ‘Lettable Areas’ means all parts of the Building (not comprising Staff
Accommodation or Common Parts) which from time to time is either occupied by a
tenant or tenants for residential office or commercial purposes or are so
constructed or adapted as to be capable of being so occupied

 

9. ‘Retained Parts’ means all parts of the Building (including the Staff
Accommodation and the Common Parts) other than the Property and the other
Lettable Areas

 

10. ‘Structure’ means:

 

10.1 the entirety of the roofs and foundations of the Building

 

10.2 the entirety of all floors and ceilings of the Building excluding the
underside of the suspending ceiling down to the top surface of the concrete
floor slab beneath the raised floor but including any parts of the structural
frame of the Building but excluding any cladding covering or decorative finishes
of such parts

 

10.3 the entirety of all external wails of the Building (but excluding the paint
paper and other I decorative finishes applied to the internal faces of such
walls)

 

10.4 the entirety of all “load-bearing walls pillars and other structures of the
Building (but excluding the paint paper and other decorative finishes applied to
the faces of such walls pillars and other structures) and

 

10.5 the external windows and window frames of the Building

 

10.6 all other parts of the structure of the Building not referred to in the
preceding paragraphs 10.1 to 10.5



--------------------------------------------------------------------------------

11. ‘Plant’ means all apparatus plant machinery and equipment within the
Building from time to time including without prejudice to the generality of the
above any goods lift, lift-shaft and boilers and items relating to mechanical
ventilation heating cooling and all security systems and electrical systems and
all other mechanical and engineering systems at the Building but excluding
standby generators window cleaning cradle and equipment building management
systems and public address systems

PART B

Performance of the Services and payment of the Service Charge

13 Performance of the Services

Subject to the Tenant paying the service charge the Landlord shall use all best
endeavors to I perform the Services throughout the Term provided that the
Landlord shall not be liable to the Tenant in respect of:

 

13.1 any failure or interruption in any of the Services by reason of necessary
repair replacement maintenance of any installations or apparatus or their damage
or destruction or by reason of mechanical or other defect or breakdown or frost
or other inclement weather conditions or shortage of fuel materials water or
labor or any other cause beyond the Landlord’s reasonable co

14 Payment of the Service Charge

 

14.1 Landlord shall as soon as possible after each Computing Date prepare an
account showing the Gross Annual Expenditure and the Annual Expenditure for the
Financial Year ending on that Computing Date and containing an itemized summary
of the income and expenditure referred to in it and upon such account being
certified by the accountant appointed by the Landlord it shall be conclusive
evidence for the purposes of this lease of all matters of fact referred to in
the account save in the case of manifest error on the face of the account

 

14.2 The Tenant shall pay for the period from the date hereof to the Computing
Date next following the date of this Lease the Initial Provisional Service
Charge the first payment being a proportionate sum in respect of the period from
and including the date hereof to and including the day before the next quarter
day to be paid on the date of this Lease the subsequent payments to be made in
advance on the relevant quarters days in respect of the relevant quarters



--------------------------------------------------------------------------------

14.3   The Tenant shall pay for the next and each subsequent Financial Year a
provisional sum equal to a proper estimate by the Landlord’s Surveyor acting as
an expert and not as an arbitrator of what the Annual Expenditure is likely to
be for that Financial Year by 4 equal quarterly payments on the usual quarter
days 14.4   If the Service Charge for any Financial Year shall: 14.4:l   exceed
the provisional sum for that Financial Year the excess shall be paid to the
Landlord within fourteen days of demand or 14.4:2   be less than such
provisional sum the overpayment shall be credited to the Tenant on demand
against the next quarterly payment of the rent and other sums hereinbefore
reserved and the Service Charge 15 Variations 15.1   Upon notifying the Tenant
of such the Landlord may withhold add to extend vary or make any alteration in
the rendering of the Services or any of them from time to time if the Landlord
in its reasonable discretion deems it desirable and reasonable to do so in the
interests of good estate management 15.2   If at any time during the Term the
total premises enjoying or capable of enjoying the benefit of any of the
Services or the Additional Items is increased or decreased on a permanent basis
or the benefit of any of the Services or the Additional Items is extended on a
like basis to any adjoining or neighboring premises or if some other event
occurs a result of which is that the Service Charge Percentage is no longer
appropriate to the Property the Service Charge Percentage shall be varied with
effect from the Computing Date following such event in fair and reasonable a
manner to be determined by the Landlord’s Surveyor acting reasonably (acting as
an expert and not as an arbitrator) except that nothing contained in this Lease
shall simply an obligation on the part of the Landlord to provide the Services
or the Additional Items to any adjoining or neighboring premises

PART C

The Services

16 Maintaining Structure and Retained Parts

 

16.1 Maintaining repairing inspecting and amending the Structure

 

16.2 Maintaining and repairing the outer half severed medially of all internal
non-load-bearing walls dividing the Property from other parts of the Building



--------------------------------------------------------------------------------

16.3 Maintaining repairing and where appropriate treating washing down cleaning
the exterior painting and decorating to such standard as the Landlord may from
time to time reasonably consider adequate the Retained parts including the
entirety of all walls floors and ceilings surrounding and all doors and windows
and door and window frames in the Retained Parts (but excluding any such items
or parts of them the maintenance of which is the exclusive responsibility of the
Tenant or any other tenant in the Estate)

 

16.4 Without prejudice to the generality of the foregoing in 1999 and thereafter
every third year of the Term and in any event in the period of twelve months
immediately preceding the Determination of the Term the preparation and painting
of the outside of the Building in accordance with the covenants on the
Landlord’s part contained in the Superior Lease

17 Lights

The provision of and maintenance repair and replacement of lighting at the
Building (including any centralized lighting control and circuits)

18 Maintaining etc Pipes

Maintaining repairing cleansing emptying draining amending and renewing all
Pipes and any external water taps as often as is reasonably necessary in on
under or over the Building

19 Maintaining etc fire alarms etc

Maintaining and renewing as often as is reasonably necessary any fire alarms
sprinkler system fire prevention and fire fighting equipment and ancillary
apparatus in the Retained Parts

20 Cleaning etc the Retained Parts

Cleaning treating polishing heating and lighting the Retained Parts to such
standard as the Landlord acting reasonably may from time to time consider
adequate

21 Plant etc

Supplying providing purchasing maintaining renewing replacing repairing
servicing overhauling and keeping in good and serviceable order and condition
all Plant together with all appurtenances fixtures fittings bins receptacles
tools appliances materials equipment and other things which the Landlord may
deem reasonably desirable or reasonably necessary for the maintenance appearance
upkeep or cleanliness of the Building or any part of it



--------------------------------------------------------------------------------

22 Fixtures fittings etc

Supplying providing purchasing maintaining renewing replacing repairing
servicing overhauling and keeping in good and serviceable order and condition
all appurtenances fixtures fittings bins receptacles tools appliances materials
equipment and other things which the Landlord may deem reasonably desirable or
reasonably necessary for the maintenance appearance upkeep or cleanliness of the
Building or any part of it

23 Windows

Cleaning as frequently as the Landlord shall in its reasonable discretion
consider adequate the exterior of all windows and window frames in the Building
and replacing any broken windows and frames including those that form part of
the Property

24 Refuse

Collecting and disposing of refuse from the Estate and the provision repair
maintenance and renewal of plant and equipment for the collection treatment
packaging or disposal of refuse

25 Reception Facilities

Reception facilities on the ground floor of the Building are subject to clause
27 hereof

26 Other services

Any other services in the interest of good estate management relating to the
Building or any part of it provided by the Landlord from time to time during the
Term and not expressly mentioned

27 Exclusion from Services

 

(a) PROVIDED FURTHER that notwithstanding the generality of the foregoing the
Tenant shall not be required to make any payments towards internal cleaning of
the demised premises or the retained parts or common parts excluding external
and internal windows (“the Cleaning Works”) where (and provided that) the Tenant
carries out the Cleaning Works on a shared basis with other occupiers of the
Building subject to such cleaning Works being carried out to the reasonable
satisfaction of the Landlord.

 

(b) The Tenant shall not be charged for the security system at the Property
provided that the Tenant operates to the reasonable satisfaction of the Landlord
its own security system and does not thereby at any time render



--------------------------------------------------------------------------------

the Building un-secure and in default of the same the Landlords own security
system will be utilized for the Building and will form part of the Services
charged to the Tenant

 

(c) The Tenant shall not be liable through the Service Charge for the cost of
repair to the Building attributable to the Inherent Defect

 

(d) The Tenant shall not be liable to the Landlord for the cost of reception
facilities where such reception is and continues to be operated by or in
conjunction with the Tenant in accordance with the Use Covenants to the
Landlords reasonable satisfaction

PART D

The Additional Items

28 Fees

 

28.1    The fair and reasonable and properly incurred fees and disbursements
(and any VAT payable on them) of: 28.1:1    the Landlord’s Surveyor or an
Accountant or any other individual firm or company employed or retained by the
Landlord for (or in connection with) such surveying or accounting functions in
relation to the Building 28.1:2    any Managing Agents (whether or not the
Landlord’s Surveyor) but so that any such fee shall not form more than 10% of
the Service Charge employed for or in connection with: 28.1:2.1    the
maintenance and management of the Building 28.1:2.2    the collection of the
rents and all other similar sums due to the Landlord from the tenants of the
Building 28.1:2.3    the performance of the Services and any other duties in and
about the Building or any part of it relating to (without prejudice to the
generality of the above) the general management administration security
maintenance protection and cleanliness of the Building 28.1:3    any individual
firm or company reviewing and where advised in accordance with normal insurance
practice valuing the Building for the purposes of assessing the full cost of
rebuilding and reinstatement 28.1:4    any individual firm or company providing
caretaking or security arrangements and services to the Building



--------------------------------------------------------------------------------

28.1:5    any other individual or individuals firm or company employed or
retained by the Landlord to perform (or in connection with) any of the Services
or any of the functions or duties referred to in this paragraph 28.1:6    the
monitoring management control and enforcement of any covenants contained in
leases supplemental deeds thereto or other deeds from occupiers of the Building
28.2    The fair and reasonable and properly incurred fee or fees and
disbursements of the Landlord reasonably incurred or a Group Company of the
Landlord for any of the Services or the other functions and duties referred to
in paragraph 28.1 above that shall be undertaken by the Landlord or a Group
Company of the Landlord and not by a third

29 Staff etc

The reasonable and properly incurred cost of employing (whether by the Landlord
a Group Company the managing agents or any other individual firm or company)
such staff as the Landlord may in its reasonable discretion deem necessary for
the performance of the Services and the other functions and duties referred to
in paragraph 28.1 above and all other reasonably incidental expenditure in
relation to such employment

30 Contracts for services

The reasonable and properly incurred cost of entering into any contracts for the
carrying out of all or any of the Services and other functions and duties that
the Landlord may in its absolute discretion deem desirable or necessary

31 Security

The cost of providing and maintaining such security measures (including burglar
alarms and systems) as the Landlord shall reasonably deem necessary

32 Fire Service

The reasonable and properly incurred cost of any fire service charge for alarms
and inspections and other cost required to comply with any relevant fire
regulations

33 Outgoings

All rates taxes assessments duties charges impositions and outgoings (save those
arising out of any dealings with the Landlord’s reversion) which are now or
during the Term all be charged assessed or imposed on:

 

33.1 the whole of the Building where there is no separate charge assessment or
imposition on or in respect of an individual unit



--------------------------------------------------------------------------------

33.2 the whole of the Retained Parts or any part of them including but without
prejudice to the generality of the above residential accommodation for
caretakers and other staffemployed in connection with the Building

34 Electricity, gas etc

The cost of the supply of air conditioning hot and cold water to toilets
electricity gas oil or other fuel for the provision of the Services and for all
purposes in connection with the Retained Parts

35 Road etc charges

The amount which the Landlord shall be called upon to pay as a contribution
towards the expense of making repairing maintaining rebuilding and cleansing any
ways roads pavements or structures Pipes or anything which may belong to or be
used for the Building or any part of it exclusively or in common with Other
Buildings

36 Regulations

The reasonable and properly incurred costs charges and expenses of preparing and
supplying to the tenants copies of any tenants directory and regulations made by
the Landlord relating to the Building or the use of it

37 Statutory etc requirements

The reasonable and properly incurred cost of taking all steps deemed desirable
or expedient by the Landlord for complying with making representations against
or otherwise contesting the incidence of the provisions of any statute byelaw or
notice concerning town planning public health highways streets drainage or other
matters relating to or alleged to relate to the Building or any part of it for
which any tenant is not directly and exclusively liable

38 Nuisance

The reasonable cost to the Landlord of abating a nuisance in respect of the
Estate or any part of it in so far as the same is not the liability of any
individual tenant



--------------------------------------------------------------------------------

39 Interest

Any interest (at a reasonably commercial rate (not to exceed the Basic Rate))
and fees (properly incurred) in respect of money borrowed to finance the
provision of the Services or the Additional Items

SIXTH SCHEDULE

The Use Covenants

1 User

1.1.1 Not to use the Property for any purpose other than as offices within the
meaning of paragraph (a) of Class B1 of the Schedule to Town and Country
Planning (Use Classes) Order 1987

 

1.1.2 The Tenant shall use the Reception Area for reception facilities only and
will operate the same in conjunction with any other occupier of the Building
provided such use and operation is undertaken and subsists if and so long as the
consent thereto from the other occupiers of the Building shall continue to be
obtained and in the event of dispute as to the use of such area the decision
Landlord acting reasonably shall settle such dispute and the decision of the
Landlord shall be final and binding

 

1.2 Not to discharge into any of the Pipes serving the Property any oil grease
or other deleterious matter or any substance which might be or become a source
of danger or injury to the drainage system

 

1.3 Not to stand place deposit or expose outside any part of the Building any
goods materials articles or things whatever for display or sale or for any other
purpose nor cause any obstruction of the Common Parts

 

1.4 Not to play or use any musical instrument loudspeaker tape recorder
gramophone radio or other equipment or apparatus that produces sound in the
Property so as to be heard in nearby premises or outside the Property

 

1.5 Not to display any flashing lights in the Property that can be seen from
outside the Property

2 Ceiling and floor loading

 

2.1 Not to bring or permit to remain on the Property any safes machinery goods
or other heavy goods which may damage the Properly or any part of them



--------------------------------------------------------------------------------

2.2 Not without the consent of the Landlord to suspend anything from the walls
or ceilings of the Property other than normal light fittings or suspended
ceilings

3 Common Parts

 

3.1 Not to cause the Common Parts or any other land roads or pavements adjoining
the Building to become untidy or in a dirty condition but at all times to keep
the Common Parts and other land roads or pavements free from deposits of
materials and refuse

4 Machinery

 

4.1 Not to install or use in or upon the Property any machinery (other than
usual office machinery) or apparatus which will cause noise or vibration which
can be heard or felt in nearby premises or outside the Property or which may
cause structural damage

 

4.2 To keep all machinery and equipment upon the Property properly maintained
and in good working order and for that purpose to employ reputable contractors
for the regular periodic inspection and maintenance of such machinery and
equipment to renew all working and other parts as and when necessary or when
recommended by such contractors to ensure by directions to the Tenant’s staff
and otherwise that such plant apparatus machinery and equipment is properly
operated and to avoid damage to the Property by vibration or otherwise

5 Regulations

To comply with all reasonable regulations made by the Landlord from time to time
for the good management of the Building and Estate provided that nothing in the
regulations shall purport to amend the terms of this Lease and in the event of
any inconsistency between the terms of this Lease and the regulations the terms
of this Lease shall prevail

6 Signs and Advertisements

Not without the Landlord’s prior written consent to place or display on the
Property or on the windows or inside the Property so as to be visible from
outside the Property any name writing notice sign placard poster sticker or
advertisement provided that a sign indicating the Tenants name and trade or
business may be erected subject to first obtaining the Landlords approval in
relation to the size and style thereof (such approval not to be unreasonably
withheld or delayed)



--------------------------------------------------------------------------------

7 Loading and unloading

 

7.1 Not to permit any vehicles belonging to the Tenant or any persons calling on
the Building expressly or by implication with the authority of the Tenant to
stand on the pathways or roads within the Building or the pavements of them and
to ensure that persons calling on the Building do not permit any vehicle to
stand on any such road pavement or loading bay

 

7.2 Not to convey any goods or materials to or from the Building except through
the entrances and service areas (if any) provided for the purpose

8 Security and fire alarms

 

8.1 To permit the duly authorised employees and agents of the Landlord to enter
the Property upon reasonable notice for the purpose of servicing and maintaining
any intruder and fire alarm systems in Property

 

8.2 To maintain repair and when necessary renew the intruder and fire alarm and
ancillary equipment installed in the Property

SEVENTH SCHEDULE

(“Authorised Guarantee Agreement”)

 

1. In this Schedule where the context admits the following expressions shall
have the following meanings:

“Assignment” means the assignment authorised pursuant to Clause 4(14) hereof

“Assignee” means the assignee under the Assignment;

 

2. The Tenant hereby covenants with the Landlord as sole or principal debtor
that it will as from the date of the Assignment until the Assignee is released
from the tenant covenants contained in the Lease pursuant to the Landlord and
tenant (Covenants) Act 1995 if the Assignee shall make any default in payment of
the rents or in observing or performing any of the covenants conditions or other
terms of this underlease:-

 

  2.1 duly pay all rents and all other sums payable under this Lease at the
times and in the manner described by this Lease (including any increases in the
rents) and duly perform and observe all the covenants and obligations on the
part of the Tenant and conditions contained in this Lease;

 

  2.2 in the event that the Lease shall be disclaimed then if the Landlord so
requires by notice in writing given to the tenant at any time within three
months after having been given notice of disclaimer then the Tenant will
forthwith accept, execute and deliver to the Landlord a counterpart of a new



--------------------------------------------------------------------------------

lease of the premises demised by the Lease for a term commencing on the date of
such event and continuing for the residue of the term then remaining unexpired
under the Lease at the same rents or increased rents (including rent reviews)
and subject to the same covenants, conditions and provisions as are contained in
the Lease.

 

3. None of the following shall release or in any way lessen or affect the
liability of the Tenant hereunder:-

 

3.1 any neglect delay or forbearance of the Landlord in endeavouring to obtain
payment of the rents or the amount required to be paid by the assignee when the
same become payable or in enforcing the performance or observance of any of the
obligations of the Assignee;

 

3.2 any refusal by the Landlord to accept rent at a time when the Landlord
believed that it was entitled (or would after the service of a notice under
Section 146 Law of Property Act 1925 have been entitled) to re-enter the
premises demised by the Lease;

 

3.3 any extension of time or other indulgence given by the Landlord to the
Assignee;

 

3.5 any change in the constitution structure or powers of the Assignee the
tenant or the Landlord or the liquidation receivership administration bankruptcy
or insolvency (as the case may be) of the Tenant or the Assignee;

 

3.6 any limitation immunity disability or incapability of the Assignment
(whether or not known to the Landlord) or the fact that any dealings with the
Landlord by the Assignee may be outside or in excess of the powers of the
Assignee;

 

3.7 the avoidance under any enactment relating to bankruptcy or liquidation of
any assurance security or payment or any release settlement or discharge which
may have been given or made upon any such assurance security or payment;

 

3.8 any other act omission matter or thing whatsoever whereby but for this
provision the Tenant would be exonerated either wholly or in part from its
obligations hereunder (other than a release by deed given by the Landlord or the
provisions of the Landlord and Tenant (Covenants) Act 1995.

EIGHTH SCHEDULE

A notional rent amounting to £2677.42 per annum payable quarterly in advance
(representing 24.89 percent of the whole rental value of the Reception Area
calculated at £7.75 per square foot for 1388 square feet) such notional rent to
be increased as and from each Review Date by the percentage by which the Rent
First Reserved may be increased at any Review Date (such percentage increase
hereinafter being referred to as the



--------------------------------------------------------------------------------

“Increase”) and if such Increase shall not have been ascertained by any Review
Date then the notional rent at rate prior to the relevant Review Date shall be
paid until the quarter date next following the date the Increase shall have been
ascertained pursuant to clause 8 of this Lease and from the quarter date
aforesaid at the rate of the notional rent increased by the Increase and the
Tenant shall pay an amount equivalent to the increased notional rent aforesaid
for the period from the Review Date until the quarter date next following the
date of ascertainment of the Increase together with interest thereon at the base
rate for the time being of National Westminster Bank Plc in connection with the
notional rent.

 

THE COMMON SEAL of DIGITAL    ) EQUIPMENT CO.    )
LIMITED was hereunto affixed in the    ) presence of:-    )    Director   
Secretary THE COMMON SEAL of LEARNING    )

TREE INTERNATIONAL LIMITED was

hereunto affixed in the presence of:-

  

)

)

   Director    Secretary